Citation Nr: 0823706	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-14 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for 
post-traumatic stress disorder (PTSD), to include whether the 
rating reduction from 50 percent to 30 percent effective 
October 1, 2004, was proper.

2.  Entitlement to restoration of a total disability rating 
based on individual unemployability (TDIU), to include 
whether the discontinuance of entitlement to TDIU effective 
September 28, 1998, was proper.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 1971 to April 1974, 
from June 1978 to December 1983, and from August 1989 to 
August 1996.  He also had active duty for training from March 
to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which reduced the disability rating 
from 50 percent to 30 percent effective October 1, 2004, for 
the veteran's service-connected PTSD and discontinued the 
veteran's entitlement to TDIU effective September 28, 1998.  
This decision was issued to the veteran and his service 
representative in August 2004.  The veteran disagreed with 
this decision in October 2004, seeking restoration of a 
50 percent rating for his service-connected PTSD and 
entitlement to TDIU.  He perfected a timely appeal in October 
2005 and requested a Travel Board hearing.  The veteran 
failed to report for his Travel Board hearing in May 2008; 
accordingly, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In October 1999, the RO granted service connection for 
PTSD, assigning a 50 percent rating effective September 28, 
1998, and also granted entitlement to TDIU effective 
September 28, 1998.

3.  In April 2004, the RO proposed to reduce the rating 
assigned to the veteran's service-connected PTSD from 
50 percent to 30 percent and also proposed to discontinue the 
veteran's entitlement to TDIU; the RO notified the veteran of 
the contemplated action, and the reasons therefor, and 
informed him of his right to submit additional evidence and 
to appear at a hearing.

4.  An April 2004 report by VA's Office of Inspector General 
determined that the veteran had reported no mental health 
treatment for his service-connected PTSD for a period of 
7 years and had been employed full-time between July 1998 and 
August 2000 and since August 2001.

5.  In July 2004, the RO implemented the proposed reduction, 
assigning a 30 percent rating to the veteran's service-
connected PTSD effective October 1, 2004, and discontinued 
the veteran's entitlement to TDIU effective September 28, 
1998; as of October 1, 2004, the veteran's PTSD was not 
manifested by difficulty in establishing and maintaining 
effective work and social relationships and he had been 
employed full-time for at least 12 consecutive months since 
September 28, 1998.



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 50 percent rating for 
PTSD have not been met and the rating reduction from 50 to 
30 percent effective October 1, 2004, was proper.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2007).

2.  The criteria for restoration of entitlement to TDIU have 
not been met and the discontinuance of entitlement to TDIU 
effective September 28, 1998, was proper.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5112(b)(6) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.105, 3.159, 4.1, 4.7, 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In this case, because an inquiry from VA's Office of the 
Inspector General prompted the RO to issue the currently 
appealed rating decision which implemented a rating reduction 
on the veteran's service-connected PTSD and discontinued 
entitlement to TDIU, no pre-adjudication VCAA notice was 
provided to the veteran or his service representative.  
Because the veteran's claims for restoration of a 50 percent 
rating for service-connected PTSD and for restoration of 
entitlement to TDIU are being denied in this decision, 
however, the Board finds that any failure to notify and/or 
develop these claims under the VCAA cannot be considered 
prejudicial to the veteran.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the veteran's claim for restoration of 
entitlement to TDIU, the Board observes that VCAA notice is 
not required because this issue involves a claim that cannot 
be substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (holding that, where the law and 
not the evidence is dispositive, the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  In this case, the 
veteran is seeking TDIU when, in fact, he was employed full-
time for a consecutive period of 12 months at the same time 
that he was in receipt of TDIU.  As VA's Office of Inspector 
General concluded in April 2004, the veteran fraudulently 
received TDIU and was not entitled to TDIU as a matter of 
law.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
veteran's claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  The veteran's 
claims also were reajudicated in Supplemental Statements of 
the Case (SSOCs) issued in November 2006 and in February 
2008; the November 2006 SSOC contained VCAA notice.  There 
has been no prejudice to the appellant and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board; as noted in the Introduction, the veteran failed 
to report for his Travel Board hearing scheduled for May 2008 
at the RO.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
explained below, VA has obtained the veteran's VA treatment 
records which show that his service-connected PTSD meets the 
criteria for a 30 percent rating and that his service-
connected disabilities do not preclude him from securing and 
maintaining substantially gainful employment; thus, 
additional examinations are not warranted.  In summary, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.

The veteran contends that he is entitled to restoration of a 
50 percent rating for service-connected PTSD and that the 
reduction from 50 to 30 percent effective October 1, 2004, 
was improper.  He also contends that he is entitled to 
restoration of entitlement to TDIU and that the 
discontinuance of entitlement to TDIU effective September 28, 
1998, was improper.

As noted above, in October 1999, the RO granted service 
connection for PTSD, assigning a 50 percent rating effective 
September 28, 1998, and also granted entitlement to TDIU 
effective September 28, 1998.  This decision was not appealed 
and became final.  See generally 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008).  

The provisions of 38 C.F.R. § 3.105 apply to rating 
reductions.  See 38 C.F.R. § 3.105 (2007).  Under 38 C.F.R. § 
3.105(e), when a reduction in evaluation of a service-
connected disability is considered warranted, and a reduction 
will result in a decrease in payment of compensation benefits 
being made, a rating proposing reduction will be prepared 
setting forth all material facts and reasons. The beneficiary 
will be notified and furnished detailed reasons therefore and 
given 60 days for presentation of additional evidence to show 
that compensation payments should be continued at the current 
level. If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires. Additionally, under 
38 C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice. The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions must be followed by VA before it issues any final 
rating reduction. See Brown v. Brown, 5 Vet. App. 413, 418 
(1993).

In this case, the RO complied with 38 C.F.R. § 3.105 
regarding the manner in which the appellant was given notice 
of the proposed rating reduction and implementation of that 
reduction.  The RO also complied with 38 C.F.R. § 3.105 
regarding the manner in which the appellant was given notice 
of the proposed discontinuance of entitlement to TDIU and 
implementation of that discontinuance.  In an April 2004 
letter, the veteran was notified by the RO that VA proposed 
to reduce the evaluation of his service-connected PTSD from 
50 percent to 30 percent based on improvement in this 
disability and also proposed to discontinue entitlement to 
TDIU because the veteran was able to secure and follow a 
gainful occupation.  The April 2004 letter included a copy of 
the April 2004 proposed rating decision, informed the veteran 
that he could submit additional evidence to show that the 
compensation payments should be continued at the then-current 
levels and that, if no additional evidence was received 
within 60 days, his disability evaluation would be reduced.  
Furthermore, the appellant was advised of his right to 
request a personal hearing.  Given the foregoing, the Board 
finds that the RO complied with appropriate due process 
requirements.  See 38 C.F.R. § 3.105 (2007).

The evidence of record consists of a VA Office of Inspector 
General report dated in April 2004, a copy of the veteran's 
resume, and VA treatment records.

A review of the veteran's VA Form 21-8940, "Veteran's 
Application For Increased Compensation Based On 
Unemployability," dated on September 24, 1998, and date-
stamped as received by the RO on September 28, 1998, shows 
that the veteran contended that his PTSD prevented him from 
securing or following any substantially gainful occupation.  
He reported that he had last worked full-time on April 29, 
1998, when he became too disabled to work.  He also reported 
that he had not tried to obtain employment since he became 
too disabled to work.

On VA outpatient treatment in November 1998, the veteran's 
complaints included poor concentration, low motivation and 
energy, a depressed mood, racing thoughts, and nightmares.  
He denied any suicidal ideation although he "feels very 
negative about the future."  He also reported that 
"sometimes [he] thinks he hears someone call him at night."  
He also reported irritability and easy anger.  The assessment 
included PTSD.

On VA examination in February 1999, the veteran's complaints 
included intrusive thoughts, episodic nightmares, 
considerable problems with irritability and anger, difficulty 
in concentrating and focusing.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran described at length his perceived in-service 
difficulties with his supervisors.  He reported being married 
three times, including his current marriage.  He also 
reported difficulty finding work after being discharged from 
active service.  Mental status examination of the veteran 
showed speech with an unusual accent, full orientation, no 
hallucinations or delusions, prominent underlying tension and 
anxiety, no suicidal ideation, and that he was "consumed 
with the events that occurred to him in the military."  The 
VA examiner stated, "It does appear that the veteran is 
unable to gain or sustain competitive ongoing employment at 
the current time due to the level of severity of his 
psychological difficulties.  He is consumed with memories and 
anger and irritability about events that occurred in the 
service.  The veteran is a very fragile individual 
emotionally and does not appear able to tolerate the 
pressures of ongoing daily employment."  The diagnoses 
included chronic severe PTSD.

On VA outpatient treatment in July 1999, the veteran 
complained of intrusive thoughts, nightmares, flashbacks, an 
exaggerated startle response, hypervigilance, a loss of 
interest, and "shakes with fear and heart pounds when he is 
confronted with things that remind him of his traumas."  The 
veteran also was irritable and angry and socially avoidant 
and isolated.  The VA examiner noted that the veteran was 
experiencing "severe PTSD symptoms related to his harassment 
in the military."  The assessment was severe PTSD due to 
workplace harassment in the military.

After the veteran was awarded a 50 percent rating for 
service-connected PTSD and TDIU in an October 1999 rating 
decision, he notified VA in December 1999 that this resolved 
"all pending issues."

In a November 2000 letter, VA notified the veteran that he 
was in receipt of TDIU "because the evidence shows that you 
are unable to work due to your service-connected 
disabilities.  You must notify VA immediately if you being 
working or if you become self-employed."

A review of the VA Office of Inspector General (OIG) report 
dated in April 2004 ("OIG Report") indicates that OIG 
investigated an allegation that the veteran was in receipt of 
VA benefits to which he was not entitled.  Specifically, OIG 
alleged that the veteran had received TDIU fraudulently while 
employed in a civilian capacity as a Personnel Management 
Specialist at Fort Riley, Kansas, since August 2001, and that 
he had not reported his full-time employment to VA.  The OIG 
Report noted that, during the course of the OIG 
investigation, the veteran had signed a sworn statement in 
February 2004 in which he admitted failing to notify VA about 
his full-time federal employment at Fort Riley, Kansas, in 
order to continue receiving his VA compensation benefits.  
The OIG Report indicated that, after the veteran had secured 
a full-time position at Fort Riley, Kansas, on August 13, 
2001, he submitted a VA Form 10-10, "Application for Medical 
Benefits," to the VA Medical Center in Kansas City, 
Missouri, on September 27, 2001, in which he certified that 
he was not employed.  The OIG Report also indicated that the 
veteran had lied to VA about his highest level of education 
completed in order to receive VA vocational rehabilitation 
benefits.  

Attached to the OIG Report was a copy of the veteran's VA 
Form 21-8940, "Veteran's Application For Increased 
Compensation Based On Unemployability," in which he 
certified that he had last worked full-time on April 29, 
1998, and had become too disabled to work on that date.

A review of the veteran's resume, also attached to the OIG 
Report, shows that the applied for the position of Personnel 
Management Specialist, GS-0201-07.  He reported working 
40 hours per week at Russell Maintenance Company, Makita, 
Metro Manila, Philippines, from July 1998 to August 2000.  
His education included a Masters Degrees in Human Resource 
Management and a Bachelors Degree in Business Administration.  

Other attachments to the OIG report show that the veteran was 
hired as a Personnel Management Specialist at Fort Riley, 
Kansas, effective August 13, 2001.  He subsequently was 
promoted to a higher grade on May 18, 2003.

A review of a DA Form 2823, "Sworn Statement," dated in 
February 2004, attached to the OIG Report, and initialed by 
the veteran shows that he admitted, "I did not notify VA 
about my employment and know that that was wrong."  He also 
contended that he had attempted to notify his service 
organization about his full-time employment at Fort Riley but 
they had failed to notify VA.

A "Notice of Proposed Removal" dated in March 2004 and 
attached to the OIG Report indicates that it was proposed to 
remove the veteran from the federal civil service due to 
fraud in receiving TDIU while employed full-time by the 
federal government.  It also was proposed to remove the 
veteran from the civil service due to a lack of candor; 
specifically, it was noted that, although the veteran 
reported that he had worked for Russell Maintenance Company, 
Makita, Metro Manila, Philippines, from July 1998 to August 
2000, an investigation revealed that no such company existed 
and the veteran instead had received monthly pay from the 
State of Washington National Guard from July 1998 to November 
1999 (with the exception of December 1998).  The State 
Department had no record of issuing a passport to the veteran 
for any travel to the Philippines between 1998 and 2000.  The 
veteran also had provided false information to the federal 
government concerning his educational achievements.  The 
veteran signed an acknowledgement that he had received this 
notice of proposed removal.

On VA outpatient treatment in October 2004, the veteran 
complained of seeing dead bodies and a dog attacking him 
while trying to sleep.  He was isolated and ruminated on 
perceived injustices.  Mental status examination of the 
veteran showed full orientation, speech within normal limits, 
coherent thoughts, and it was not clear if the veteran 
actually was having psychotic processes or if his ruminations 
were associated with sleep-time anxiety.  The assessment 
included PTSD.

In the currently appealed rating decision dated in July 2004 
and issued in August 2004, the RO implemented the proposed 
rating reduction for the veteran's service-connected PTSD 
from 50 percent to 30 percent and discontinued entitlement to 
TDIU.  In the narrative for this rating decision, the RO 
stated that a 30 percent rating was assigned for PTSD based 
on evidence showing that the veteran had been employed since 
August 2001 and no longer was seeking mental health treatment 
for his service-connected PTSD.  The RO also noted that, 
because the evidence showed that the veteran was employed 
full-time from July 1998 to August 2000 and again from August 
2001, and because a TDIU rating could be reduced solely on 
the basis of a gainful occupation where the veteran maintains 
the occupation for a period of 12 consecutive months, 
entitlement to TDIU was terminated effective September 28, 
1998 (the date that the benefit originally was granted).

Under DC 9411, a 30 percent rating is warranted for PTSD with 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  See 
38 C.F.R. § 4.130, DC 9411 (2007).

A 50 percent rating is warranted for PTSD with occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

In statements on the veteran's October 2004 Notice of 
Disagreement, his representative conceded that, between 
August 18, 2001, and 2004, the veteran was not entitled to 
TDIU because was he was gainfully employed.  The veteran's 
representative also contended that it was VA error to 
continue paying the veteran TDIU benefits while he was 
employed full-time.  

The Board finds that the preponderance of the evidence is 
against restoration of a 50 percent rating for service-
connected PTSD and that the rating reduction from 50 percent 
to 30 percent effective October 1, 2004, was proper.  As the 
RO found in the currently appealed rating decision, a 
50 percent rating is not appropriate for the veteran's 
service-connected PTSD because he was employed full-time by 
the federal government as a civilian Personnel Management 
Specialist from August 2001 to March 2004.  Because the 
veteran was employed full-time since August 2001, his 
service-connected PTSD did not result in difficulty in 
establishing and maintaining effective work and social 
relationships as contemplated by a 50 percent rating under 
DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2007).  VA 
outpatient treatment in November 1998 revealed nightmares, no 
suicidal ideation, occasional auditory hallucinations, 
irritability, and anger.  Although the VA examiner stated in 
February 1999 that the veteran was "consumed with memories 
and anger and irritability about events that occurred in the 
service" and also was "a very fragile individual 
emotionally and does not appear able to tolerate the 
pressures of ongoing daily employment," as the OIG Report 
noted, the veteran's resume indicated (falsely) that he was 
working full-time during this period in the Philippines.  The 
OIG Report also noted that the veteran was in receipt of 
monthly drill pay from the state of Washington National Guard 
from July 1998 to November 1999 (with the exception of 
December 1998).  Although the VA examiner concluded that the 
veteran's service-connected PTSD was severe in July 1999, the 
Board notes that few, if any, of the objective criteria for a 
50 percent rating for PTSD were present at that time.  See 
38 C.F.R. § 4.130, DC 9411.  Because there is no objective 
medical evidence that the veteran's service-connected PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity, the Board finds that the 
veteran is not entitled to restoration of a 50 percent rating 
for his service-connected PTSD.

The rating reduction implemented in the currently appealed 
August 2004 rating decision was based on the OIG Report, 
which noted the veteran's fraudulent receipt of VA benefits 
and false and/or misleading statements to VA and to his 
federal agency employer concerning his employment status, and 
was based on evidence showing that the veteran was employed 
full-time for at least 12 consecutive months.  The veteran 
himself has admitted that he failed to report his full-time 
federal employment between August 2001 and March 2004 to VA; 
such employment indicates that the veteran's service-
connected PTSD was not manifested by difficulty in 
establishing and maintaining effective work and social 
relationships.  In view of the foregoing, the Board finds 
that the objective medical evidence of record, including the 
veteran's ability to work even with the service-connected 
disability at issue, demonstrated a material improvement in 
physical conditions under the ordinary conditions of life at 
the time of the rating reduction.  Accordingly, and because 
the RO complied with the due process requirements for rating 
reductions found in 38 C.F.R. § 3.105, the Board finds that 
the reduction from 50 percent to 30 percent for service-
connected PTSD effective October 1, 2004, was proper.

The Board also finds that the preponderance of the evidence 
is against restoration of the veteran's entitlement to TDIU 
and that discontinuance of entitlement to TDIU effective 
September 28, 1998, was proper.  As noted, the OIG Report 
found that the veteran fraudulently received TDIU while 
employed full-time as a federal government employee at Fort 
Riley, Kansas, from August 2001 to March 2004.  The veteran 
himself has admitted that he failed to notify VA of his full-
time federal employment, continued to collect TDIU benefits 
while employed full-time, and that doing so was wrong.  The 
RO correctly determined in the currently appealed August 2004 
rating decision  that, because the evidence showed that the 
veteran was employed full-time from July 1998 to August 2000 
and again from August 2001, and because a TDIU rating could 
be reduced solely on the basis of a gainful occupation where 
the veteran maintains the occupation for a period of 
12 consecutive months, entitlement to TDIU was terminated 
effective September 28, 1998 (the date that the benefit 
originally was granted).  The evidence shows that the veteran 
received monthly drill pay from the state of Washington from 
July 1998 to November 1999 (with the exception of December 
1998) and, as noted, he was employed full-time by the federal 
government from August 2001 to March 2004.  Because the 
evidence indicates that the veteran is not entitled to TDIU 
as a matter of law, the Board finds that he is not entitled 
to restoration of entitlement to TDIU.  See Sabonis, 6 Vet. 
App. at 430.

The veteran's entitlement to TDIU was discontinued in the 
currently appealed August 2004 rating decision because the 
evidence showed that he was employed for at least 
12 consecutive months during the period when he also was 
collecting TDIU benefits.  The evidence also showed that the 
veteran engaged in fraud by collecting TDIU while also being 
employed full-time.  Accordingly, and because the RO complied 
with the due process requirements for rating reductions found 
in 38 C.F.R. § 3.105, the Board finds that the discontinuance 
of entitlement to TDIU effective September 28, 1998, was 
proper.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Restoration of a 50 percent rating for PTSD is denied.

The reduction from 50 percent to 30 percent for PTSD 
effective October 1, 2004, was proper.

Restoration of entitlement to TDIU is denied.

The discontinuance of entitlement to TDIU effective 
September 28, 1998, was proper.



___________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


